Mr. Justice Baldwin delivered the opinion of the court. Defendant in error, Beadles, while admitting that he himself made out, signed and delivered the written lease in question to Levi, claims that it was without vitality as a lease, because, he asserts, that he prepared, executed and delivered, upon the request of Levi, who told him that it was a mere matter of form. Beadles testifies: “Mr. Levi said, ‘This is in the courts now and I may be called upon to show twenty-four leases on twenty-four flats, and I guess I will have to have you sign a lease.’ I said, ‘I am not paying any rent and I own the property, and I don’t care to sign a lease.’ ‘Well,’ he said, ‘it is a mere matter of form; the master may require me to show twenty-four leases.’ I said, ‘I don’t expect to pay any rent; I haven’t paid any rent, and I don’t care to sign a lease,’ ‘But,’ he said, ‘I would like to have you sign this lease. You can make it out for six months or a year or any way you like.’ ” Beadles does not even claim that he did not understand the effect of the written lease so under seal, nor that he was in any way over-reached or deceived by Levi, except as indicated in the above testimony. Levi concededly had the legal title to the property. Beadles saw fit to assume, by the execution and delivery of the lease, the relation of tenant, and he cannot be heard, in a proceeding at law, to deny the relationship created by the lease, until, by some act of the parties, or by operation of law, a new and different relationship is created. Ryan v. Cooke, 172 Ill. 302, is sufficient authority for sustaining the objection to Beadles’ testimony concerning his alleged conversation with Levi when the purpose of the lease was talked about. Under section 8, chapter 80, Hurd’s Statutes, the demand was sufficient. We are satisfied that the court below erred in finding for the defendant, and the judgment is reversed and judgment entered here upon a finding of facts in favor of the plaintiff in error, for possession and costs. We may add that it appears from the abstract and briefs that the questions involved here, as to the right of possession, are likely to be speedily determined in a chancery proceeding, and, therefore, the action of this court in this proceeding is less important. Reversed with finding of facts.